Citation Nr: 1109413	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-28 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for tendomuscular strain, residual of pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to a rating in excess of 30 percent for tendomuscular strain, residual of pes planus.  A timely appeal was noted with respect to that decision. 

An informal conference on this matter was held before a Decision Review Officer on November 10, 2008.  The conference report has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2009, the Veteran indicated that he has recently received treatment for his service-connected tendomuscular strain and pes planus from the VA Medical Center in Nashville, Tennessee; from his personal physician, Dr. Daniel; and from a private foot specialist, Dr. Superstein.  A complete record of the Veteran's treatment with Dr. Superstein, to include surgical notes, has not been requested, although there is evidence in Dr. Superstein's February 2009 clinical note that he planned to re-evaluate the Veteran.  Additionally, the most recent clinical notes of record from VAMC Nashville are dated November 2008, and the most recent clinical notes from Dr. Daniel are dated August 2007.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992). 



Accordingly, the case is REMANDED for the following action:

1.  Contact VAMC Nashville and request that all records of the Veteran's treatment at that facility since November 2008 be provided for inclusion with the claims folder.  If such records are unavailable, a negative response should be obtained and the Veteran should be so notified.

2.  After obtaining any necessary authorization, contact Dr. Daniel and request that all records of the Veteran's treatment since August 2007 be provided for inclusion with the claims folder.  After obtaining any necessary authorization, Dr. Superstein should also be contacted and requested to provide all records of the Veteran's treatment for a bilateral foot disorder.  If possible, Dr. Superstein should provide paper copies of the Veteran's February 2009 X-rays, since the digital copies contained in the claims folder are in an unreadable file format.  If such records are unavailable, a negative response should be obtained and the Veteran should be so notified.

3.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  


